DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of January 4, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 12/17/2020 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Applicants respectfully submit that the Office Action erred in finding that the claims of the present application are directed towards a judicial exception under Prong 1. Specifically, the Office Action alleges that the claims are directed towards a method of organizing human activity, and, specifically, that the claims are directed towards a fundamental economic activity.” 
However, Examiner respectfully disagrees.  Turning to representative claim 1, the claim recites:
1. (Currently amended Amended) A method that facilitates payment of bills, the method comprising:

obtaining billing information regarding a bill from a biller, wherein a plurality of splittees of a group share an obligation to pay a debt associated with the bill;

assigning a portion of the debt to each splittee, wherein a sum of the splittee's portions is sufficient to pay the debt associated with the bill;

obtaining moneys from a funding source of each splittee, wherein the monies are obtained by performing a just-in-time pull transaction comprising:

determining a first money source for a first splittee; determining a second money source for a second splittee; determining a first transaction latency for the first money source and a second transaction latency for the second money source, wherein the first transaction latency is longer than the second transaction latency; determining a due date for the bill;

providing, to the first splittee, a first notification of when a first portion of the bill must be funded by the first splittee, wherein the first notification is based at least upon the first transaction latency;

providing, to the second splittee, a second notification of when a second portion of the bill must be funded by the second splittee, wherein the second notification is based at least upon the second transaction latency;

based upon the due date, calculating a first transaction time based upon the first transaction latency and a second transaction time based upon the second transaction latency, wherein the first and second transaction time are different;

upon reaching the first transaction time, obtaining moneys, via a network, from the first funding source;

storing the moneys from the first funding source in a placeholder account;
upon reaching the second transaction time, obtaining moneys, via the network, from the second funding source; and
storing the moneys from the second funding source in the placeholder account; determining whether the obtained moneys for each splittee are in an amount that is sufficient to cover each splittee's assigned portion of the debt;
in response to a determination that the obtained moneys for each splittee are sufficient, collecting the obtained moneys into a single payment that is sufficient to pay the debt associated with the bill; and transmitting the single payment to the biller.

Here, each bolded claim limitation further describes the independently abstract idea but does nothing to render the claim any less abstract. These limitations describe obtaining, assigning, determining, providing, storing, collecting, and transmitting.  As described in the rejection, limitations narrowing the abstract idea, such as those describing the factors used to payment of bills, further describe the abstract idea but do Ultramercial, where claim limitations narrowing the idea, such as receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad, further describe the abstract idea but do nothing to render the concept less abstract.  Here, it is important to distinguish between the independently abstract idea and the additional elements of the claim.  Note the recent Federal Circuit decision in SAP America v. Investpic (May 15, 2018) where the claims involved a series of innovative mathematical calculations based on selected information and the presentation of the results of those calculations in the plot of a probability distribution function.  The court noted that the claims are ineligible because their innovation is an innovation in ineligible subject matter.  The court explains that no matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.  Here, the instant claims are similar in that although they may recite an innovative method of payment of bills, the innovation is an innovation in ineligible subject matter.  Here, the claimed innovation is contained to the field of bill payment.  
Examiner notes that the improvements discussed here are simply to bill payments, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

Here, as in DDR, the claims relate to technology that solves an issue that occurs in a networking environment, namely, addressing different network latencies associated with a transaction to time different potions of the transaction to ensure on time completion of the transaction”. The claims do not “use the Internet” to implement the abstract idea embraced by the claims. In contrast, the patent claims in DDR Holdings, as described by the Court, “specify how interactions with the Internet are manipulated to yield a desired result.  Examiner notes that the improvements discussed here are simply to process bill payments, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.


4.	Applicant argues “Even if the claims were directed towards a judicial exception, which they are not, the claims should be found allowable under a Prong 2 analysis. The Office Action alleges that the claims do not amount to significantly more under a Prong 2 analysis because they additional elements relate to a generic computing environment”. The additional elements of the
claim(s) other than the abstract idea(s),taken individually and in combination, do not
include additional elements that are sufficient to amount to significantly more than the
judicial exception because the additional elements when considered individually and as
an ordered combination do not amount to significantly more than the abstract idea(s) set
forth as described above. For instance, the elements do not effect an improvement to
another technology or technical field; the claim elements do not amount to an

move beyond a general link of the use of an abstract idea to a particular technological
environment. Examiner notes that the improvements discussed here are simply to
bill payment, which means that the improvements argued are simply
directed to the abstract idea itself and do not result in any computer functionality or
technical/technology improvement.
	Examiner respectfully maintains that the limitations of assigning, obtaining, determining, providing, calculating, storing, obtaining, and transmitting may indeed be performed by a human. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Examiner notes that the improvements discussed here are simply to payment of bills, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.
	
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of payment of bills without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
.
Claim 1 recites a method that facilitates payment of bills, the method comprising:
obtaining billing information regarding a bill from a biller, wherein a plurality of splittees of a group share an obligation to pay a debt associated with the bill;
assigning a portion of the debt to each splittee, wherein a sum of the splittee's portions is sufficient to pay the debt associated with the bill;
obtaining moneys from a funding source of each splittee, wherein the monies are obtained by performing a just-in-time pull transaction comprising:
determining a first money source for a first splittee; determining a second money source for a second splittee; determining a first transaction latency for the first money source and a second transaction latency for the second money source, wherein the first transaction latency is longer than the second transaction latency; determining a due date for the bill;
providing, to the first splittee, a first notification of when a first portion of the bill must be funded by the first splittee, wherein the first notification is based at least upon the first transaction latency;
providing, to the second splittee, a second notification of when a second portion of the bill must be funded by the second splittee, wherein the second notification is based at least upon the second transaction latency;

upon reaching the first transaction time, obtaining moneys, via a network, from the first funding source;
storing the moneys from the first funding source in a placeholder account; upon reaching the second transaction time, obtaining moneys, via the network, from the second funding source; and
storing the moneys from the second funding source in the placeholder account; determining whether the obtained moneys for each splittee are in an amount that is sufficient to cover each splittee's assigned portion of the debt;
in response to a determination that the obtained moneys for each splittee are sufficient, collecting the obtained moneys into a single payment that is sufficient to pay the debt associated with the bill; and
transmitting the single payment to the biller. These limitations (with the exception of italicized limitations) describe an abstract idea of payment of bills to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites one or more computer-readable media storing instructions thereon that, when executed by one or more processors, direct the one or more processors to perform operations that facilitate a bill payment system which Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., one or more computer-readable media storing instructions thereon that, when executed by one or more processors, direct the one or more processors to perform operations that facilitate a bill payment system are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 15 hence claims 9 and 15 are rejected on similar grounds as claim 1.

Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 20 are not patent-eligible.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




8.	Claims 1, 8-13, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis [US Pub No. 2016/0117670 A1] in view of Linscott et al. [US Pub No. 2014/0195416 A1], Navyar et al. [US Pub No. 2015/0193263 A1], Haldenby et al. [US Pub No. 2016/0012428 A1] and Siddique [US Pub No. 2013/0215116 A1].

9.	Regarding claims 1, 9, and 15, Davis discloses a method and one or more computer-readable media storing instructions thereon that, when executed by one more processors, direct the one or more processors to perform operations that facilitate a bill payment system comprising:
obtaining billing information regarding a bill from a biller (restaurant bill 0264), wherein a plurality of splittees of a group share an obligation to pay a debt associated with the bill (group users split a bill 0264);

obtaining moneys from a funding source of each splittee, wherein the monies are obtained by performing a just-in-time pull transaction comprising (access an account to transfer funds, 0297);
transmitting the single payment to the biller (single payment transaction 0264).
Davis does not disclose however Linscott teaches determining a first money source for a first splittee (0141).
Davis does not disclose however Linscott teaches determining a second money source for a second splitte (0141).
Davis does not disclose however Linscott teaches determining a due date for the bill (0141).
Davis does not disclose however Linscott teaches upon reaching the first transaction time, obtaining moneys, via a network, from
the first funding source (0141).
Davis does not disclose however Linscott teaches upon reaching the second transaction time, obtaining moneys, via a network, from
the first second source (0141).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Linscott.  The rationale to combine the teachings would be automatic processing of invoices.

	Davis does not disclose however Nayyar teaches providing, to the first splittee, a first notification of when a first portion of the bill must be funded by the first splittee, wherein the first notification is based at least upon the first latency (current transaction latency and previous transaction latency 0043-0044, 0049-50). 
	Davis does not disclose however Nayyar teaches providing, to the second splittee, a second notification of when a second portion of the bill must be funded by the second splittee, wherein the second notification is based at least upon the second latency, (current transaction latency and previous transaction latency 0043-0044, 0049-50).	
	Davis does not disclose however Nayyar teaches based upon the due date, calculating a first transaction time based upon the first transaction latency and a second transaction time based upon the second transaction latency, wherein the first and second transaction time are different (0043-0044, 0049-0050).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Nayyar.  The rationale to combine the teachings would be improved approaches to utilizing the transaction log information collected by transaction monitoring. 


Davis does not disclose however Haldenby teaches storing the moneys from the first funding source in a placeholder account (0012).

Davis does not disclose however Haldenby teaches storing the moneys from the second funding source in a placeholder account (0012).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Haldenby.  The rationale to combine the teachings would be in masking sensitive user account data while engaging in transactions.

Davis does not disclose however Siddique teaches determining whether the obtained moneys for each splittee are in an amount that is sufficient to cover each splittee's assigned portion of the debt (the Split-Bill method works as follows: When a user decides to split a bill on a supported website or application, they choose the friends that they wish to split the bill with and the portions of the bill that each friend including themselves will pay.  After that, they confirm their order as usual and get sent a payment processing gateway to make payment.  Once they have paid their portion of the bill, the other participants are notified of the split bill payment.  These other users accept the split bill notification and are sent to the confirmation page for an order where they confirm their portion of the bill and are sent to the payment processing gateway.  Once each member of the split bill group has made their payment, the order's status is changed to paid and becomes ready for fulfillment.  A hold may be placed on 
Davis does not disclose however Siddique teaches in response to a determination that the obtained moneys for each splittee are sufficient, collecting the obtained moneys into a single payment that is sufficient to pay the debt associated with the bill (0215).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Siddique.  The rationale to combine the teachings would be in allowing users to have three-dimensional models of their physical profile created.  Users may purchase various goods and/or services and collaborate with other users in the online environment. 

10.	Regarding claims 2 and 18, Davis does not disclose however Nayyar teaches 
selecting a funding transaction type to obtain moneys for a particular splittee, wherein the particular splittee specifies that selected funding transaction type (Nayyar 0043-0044, 0049-50);
obtaining a due date of the bill (Nayyar 0043-0044, 0049-50); 
determining that a transaction latency of the selected funding transaction type exceeds the due date of the bill (Nayyar 0043-0044, 0049-50);
in response to the determination that the transaction latency of the selected funding transaction type exceeds the due date of the bill, notifying the particular splittee of that determination (Nayyar 0043-0044, 0049-50).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Nayyar.  The rationale to combine the teachings would be 


11.	Regarding claims 3 and 19, Davis does not disclose however Nayyar teaches obtaining a due date of the bill (Nayyar 0043-0044, 0049-50);
determining that a transaction latency of a funding transaction type to obtain moneys for a particular splittee exceeds the due date of the bill (Nayyar 0043-0044, 0049-50);
enabling a selection of funding transaction type other than the determined funding transaction type (Nayyar 0043-0044, 0049-50).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Nayyar.  The rationale to combine the teachings would be improved approaches to utilizing the transaction log information collected by transaction monitoring agents of service gateways. 


12.	Regarding claim 8, Davis discloses wherein the assigning the portions includes:
sending a notification to the splittees regarding their assigned portion (0260);
receiving an approval from the splittees regarding their assigned portion (0260).

13.	Regarding claim 10, Davis does not disclose however Siddique teaches wherein the assigning each splittee’s portion includes a proportional allocation of the debt 

14.	Regarding claim 11, Davis discloses wherein the obtaining moneys for a particular splittee includes acquiring funding from a bank account associated with that particular splittee (0297).

15.	Regarding claim 12, Davis discloses wherein the obtaining moneys for a particular splittee includes acquiring funding from a credit card or debit card associated with that particular splittee (0297).

16.	Regarding claim 13, Davis discloses wherein the operations further comprise selecting a funding transaction type to obtain moneys for a particular splittee (0297).

17.	Regarding claim 16, Davis discloses wherein the assigning each splittee’s portion includes a proportional allocation of the debt (0264).

18.	Regarding claim 20, Davis discloses wherein the assigning the portions includes:
receiving a notification regarding a splittee's assigned portion (0260); sending an approval from the splittee regarding their assigned portion (0260).


Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




20.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis [US Pub No. 2016/0117670 A1] in view of Linscott et al. [US Pub No. 2014/0195416 A1], Navyar et al. [US Pub No. 2015/0193263 A1], Haldenby et al. [US Pub No. 2016/0012428 A1], Siddique [US Pub No. 2013/0215116 A1] and Sanchez et al. [US Pub No. 2014/0100931 A1].

21.	Regarding claim 4, Davis does not disclose however Sanchez teaches in response to a determination that the obtained moneys for one of the splittees are insufficient, sending a notification that indicates that determination the splittee with insufficient funding (Sanchez 0062).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Davis to include the teachings of Sanchez.  The rationale to combine the teachings would be for facilitating bill payment functionality in mobile commerce. 

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




23.	Claim 5-7, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis [US Pub No. 2016/0117670 A1] in view of Linscott et al. [US Pub No. 2014/0195416 A1], Navyar et al. [US Pub No. 2015/0193263 A1], Haldenby et al. [US Pub No. 2016/0012428 A1] Siddique [US Pub No. 2013/0215116 A1], and Kang et al. [US Pub No. 2012/0239578 A1].

24.	Regarding claims 5 and 14 Davis does not disclose however Kang teaches  acquiring a prioritized listing of funding sources available for the particular splittee (Kang 0033);
selecting a highest priority funding source on the listing from which to obtain the moneys for the obtaining moneys action (Kang 0033);
in response to a determination that the obtained moneys for the particular splittee are insufficient, selecting a next highest priority funding source on the listing from which to obtain the moneys for the obtaining moneys action (Kang 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art modify the disclosure 

25.	Regarding claim 6, Davis does not disclose however Kang teaches further comprising, with at least one of the splittees of the group, obtaining moneys from multiple funding sources (Kang 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art modify the disclosure of Davis to include the teachings of Kang.  The rationale to combine the teachings would be in ensuring the security of online transactions.

26.	Regarding claim 7, Davis does not disclose however Kang teaches with at least one of the splittees of the group, obtaining moneys from multiple differing funding sources (Kang 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art modify the disclosure of Davis to include the teachings of Kang.  The rationale to combine the teachings would be in ensuring the security of online transactions.

27.	Regarding claim 17, Davis does not disclose however Kang teaches wherein the operations further comprise selecting a funding transaction type to obtain moneys for a particular splittee, wherein the particular splittee specifies that selected funding transaction type (Kang 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art modify the disclosure of Davis to include the teachings .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692